DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 16-19 in the reply filed on 08/29/2022 is acknowledged.

Claim Objections
Claims 22, 29, and 35 is objected to because of the following informalities:  In claim 22 line 3 replace “determine that that no wireless” by –determine that no wireless--. In claim 29, line 2, replace “determining that that no wireless” by –determining that no wireless--. In claim 35 line 4, replace “determining that that no wireless” by –determine that no wireless--, and in line 5 replace “instructing the radio” by –instruct the radio--.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18, 23, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (CN110730448 A) in view of  TAKESHI (JP 2006332844 A) .

Regarding claim 16, Yuan teaches A Wi-Fi access point device for establishing a Wi-Fi hotspot network (Yuan [0011] The new mobile phone serves as a hotspot, which can also be called an access point, and provides a WI-FI hotspot for the old mobile phone,), the Wi-Fi access point device comprising: 
a memory; a processor (Yuan [0033] a sending device is provided, comprising: one or more processors; a memory) configured to execute instructions stored on the memory (Yuan [0033] the one or more programs are stored in the memory, when the one or more programs When executed by the processor) to cause the Wi-Fi access point device to: 
establish the Wi-Fi hotspot network (Yuan [0011] The new mobile phone serves as a hotspot, which can also be called an access point, and provides a WI-FI hotspot for the old mobile phone) with a SSID (Yuan [0007] The second hotspot information includes a second SSID , Yuan [0026] the receiving device establishes a WI-FI connection with the sending device according to the request for establishing a WI-FI connection WI-FI connection, the request for establishing the WI-FI connection includes the second SSID) based on at least one of an activation signal (Note: not invoked)  and a first probe request associated with the SSID (Yuan [0007] the receiving device sends the second hotspot information of the receiving device according to the WI-FI capability information of the sending device, the second hotspot information includes a second SSID), the first probe request received from a client device (Yuan [0007] the receiving device sends the second hotspot information of the receiving device).
Yuan et al. do not teach
operate the Wi-Fi hotspot network with the SSID in a standby mode based upon one of the group consisting of receipt of a standby signal from the a service provider and a disassociation from an associated client device, wherein the associated client device comprises the client device having been associated with the established Wi-Fi hotspot network.
In a similar endeavor, TAKESHI teaches
operate the Wi-Fi hotspot network with the SSID in a standby mode (TAKESHI [0004]  the power saving state) based upon one of the group consisting of receipt of a standby signal from the a service provider (TAKESHI [0048] a wireless access point central control unit that issues a switching instruction from the normal mode to the power saving mode.) and a disassociation from an associated client device  (TAKESHI [0004] the second access point switches to the power saving state when there are no connected terminals, TAKESHI [0030]  If .. a client disconnection notification from an adjacent AP is received later, power saving is performed from the normal mode), wherein the associated client device comprises the client device having been associated with the established Wi-Fi hotspot network (TAKESHI [0030]  If a client connection notification from an unregistered AP is received first, and a client disconnection notification from an adjacent AP is received later, power saving is performed from the normal mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Yuan et al. by incorporating TAKESHI power saving mode as a standby mode for the Wi-Fi access point of Yuan et al. to arrive at the invention 
The motivation of doing so would have conserved the power of the WI-Fi access point.

Regarding claim 18, the combination of Yuan et al. and TAKESHI teaches the  Wi-Fi access point device of claim 16, wherein the processor is further configured to instruct the Wi-Fi access point device to operate the Wi-Fi hotspot network with the SSID in the standby mode a predetermined time period after the disassociation from the associated client device (TAKESHI [0039] In the case of the client disconnection notification, it is confirmed whether the transmission source is an adjacent AP (step S31). If it is not an adjacent AP, the process returns to step S13. In the case of the adjacent AP, in order to determine whether or not it is a movement notification, a waiting time t=m for cancellation is set (step S32), and the elapse of the waiting time is checked (step S33). If not, wait time t=t-1 (step S34), and confirm whether or not a client connection notification has been received (step S35)).
The motivation of doing so would have conserved the power of the WI-Fi access point.

Regarding claim 23, Yuan teaches A method for a Wi-Fi access point device to establish a Wi-Fi hotspot network, the method comprising: 
establishing the Wi-Fi hotspot network (Yuan [0011] The new mobile phone serves as a hotspot, which can also be called an access point, and provides a WI-FI hotspot for the old mobile phone) with a SSID (Yuan [0007] The second hotspot information includes a second SSID , Yuan [0026] the receiving device establishes a WI-FI connection with the sending device according to the request for establishing a WI-FI connection WI-FI connection, the request for establishing the WI-FI connection includes the second SSID) based on at least one of an activation signal (Note: not invoked)  and a first probe request associated with the SSID (Yuan [0007] the receiving device sends the second hotspot information of the receiving device according to the WI-FI capability information of the sending device, the second hotspot information includes a second SSID), the first probe request received from a client device (Yuan [0007] the receiving device sends the second hotspot information of the receiving device).
Yuan et al. do not teach
operating the Wi-Fi hotspot network with the SSID in a standby mode based upon one of the group consisting of receipt of a standby signal from a service provider and a disassociation from an associated client device, wherein the associated client device comprises the client device having been associated with the established Wi-Fi hotspot network.
In a similar endeavor, TAKESHI teaches
operating the Wi-Fi hotspot network with the SSID in a standby mode (TAKESHI [0004]  the power saving state) based upon one of the group consisting of receipt of a standby signal from the a service provider (TAKESHI [0048] a wireless access point central control unit that issues a switching instruction from the normal mode to the power saving mode.) and a disassociation from an associated client device  (TAKESHI [0004] the second access point switches to the power saving state when there are no connected terminals, TAKESHI [0030]  If .. a client disconnection notification from an adjacent AP is received later, power saving is performed from the normal mode), wherein the associated client device comprises the client device having been associated with the established Wi-Fi hotspot network (TAKESHI [0030]  If a client connection notification from an unregistered AP is received first, and a client disconnection notification from an adjacent AP is received later, power saving is performed from the normal mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Yuan et al. by incorporating TAKESHI power saving mode as a standby mode for the Wi-Fi access point of Yuan et al. to arrive at the invention 
The motivation of doing so would have conserved the power of the WI-Fi access point.


Regarding claim 25, the combination of Yuan et al. and TAKESHI teaches the  method of claim 23, further comprising: 
operating the Wi-Fi hotspot network with the SSID in the standby mode a predetermined time period after the disassociation from the associated client device (TAKESHI [0039] In the case of the client disconnection notification, it is confirmed whether the transmission source is an adjacent AP (step S31). If it is not an adjacent AP, the process returns to step S13. In the case of the adjacent AP, in order to determine whether or not it is a movement notification, a waiting time t=m for cancellation is set (step S32), and the elapse of the waiting time is checked (step S33). If not, wait time t=t-1 (step S34), and confirm whether or not a client connection notification has been received (step S35)).
The motivation of doing so would have conserved the power of the WI-Fi access point.

Regarding claim 30, Yuan teaches A non-transitory, computer-readable media of a Wi-Fi access point device having computer-readable instructions stored thereon, that when executed by a processor of the Wi-Fi access point device cause the Wi-Fi access point device to: 
establish the Wi-Fi hotspot network (Yuan [0011] The new mobile phone serves as a hotspot, which can also be called an access point, and provides a WI-FI hotspot for the old mobile phone) with a SSID (Yuan [0007] The second hotspot information includes a second SSID , Yuan [0026] the receiving device establishes a WI-FI connection with the sending device according to the request for establishing a WI-FI connection WI-FI connection, the request for establishing the WI-FI connection includes the second SSID) based on at least one of an activation signal (Note: not invoked)  and a first probe request associated with the SSID (Yuan [0007] the receiving device sends the second hotspot information of the receiving device according to the WI-FI capability information of the sending device, the second hotspot information includes a second SSID), the first probe request received from a client device (Yuan [0007] the receiving device sends the second hotspot information of the receiving device).
Yuan et al. do not teach
operate the Wi-Fi hotspot network with the SSID in a standby mode based upon one of the group consisting of receipt of a standby signal from a service provider and a disassociation from an associated client device, wherein the associated client device comprises the client device having been associated with the established Wi-Fi hotspot network.
In a similar endeavor, TAKESHI teaches
operate the Wi-Fi hotspot network with the SSID in a standby mode (TAKESHI [0004]  the power saving state) based upon one of the group consisting of receipt of a standby signal from the a service provider (TAKESHI [0048] a wireless access point central control unit that issues a switching instruction from the normal mode to the power saving mode.) and a disassociation from an associated client device  (TAKESHI [0004] the second access point switches to the power saving state when there are no connected terminals, TAKESHI [0030]  If .. a client disconnection notification from an adjacent AP is received later, power saving is performed from the normal mode), wherein the associated client device comprises the client device having been associated with the established Wi-Fi hotspot network (TAKESHI [0030]  If a client connection notification from an unregistered AP is received first, and a client disconnection notification from an adjacent AP is received later, power saving is performed from the normal mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Yuan et al. by incorporating TAKESHI power saving mode as a standby mode for the Wi-Fi access point of Yuan et al. to arrive at the invention 
The motivation of doing so would have conserved the power of the WI-Fi access point.


Claims 17, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (CN110730448 A) in view of  TAKESHI (JP 2006332844 A), and in further view of SHAMAIN et al. (US 20180088205 A1)

Regarding claim 17, the combination of Yuan et al. and TAKESHI teaches the Wi-Fi access point device of claim 16, but does not teach
wherein the processor is further configured to instruct the Wi-Fi access point device to: 
determine a position and a velocity of the client device when the client device is associated with the established Wi-Fi hotspot network; and 
transmit a client device position signal to the service provider, the client device position signal being based on the determined position and velocity of the client device.
In a similar endeavor SHAMAIN et al. teaches
wherein the processor is further configured to instruct the Wi-Fi access point device to: 
determine a position (SHAMAIN [0108] the access points 290 determine the mobile device's 210 vertical position) and a velocity of the client device (SHAMAIN [0115] the access point 290 or a server is used to determine the mobile device's horizontal velocity)  when the client device is associated with the established Wi-Fi hotspot network (SHAMAIN [0005] calculating a horizontal velocity and direction of horizontal movement of a mobile device in communication with at least one wireless access point); and 
transmit a client device position signal to the service provider, the client device position signal being based on the determined position and velocity of the client device(SHAMAIN [0170] the access points transmit horizontal position information, e1 and e2 to the server 702).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified combination of Yuan et al. and TAKESHI by incorporating SHAMAIN to arrive at the invention.
The motivation of doing so would have determined an accurate position of the mobile device and determined the nearest access point to this position.


Regarding claim 24, the combination of Yuan et al. and TAKESHI teaches the  method of claim 23, but does not teach further comprising: 
determining a position and a velocity of the client device when the client device is associated with the established Wi-Fi hotspot network; and 
transmitting a client device position signal to the service provider, the client device position signal being based on the determined position and velocity of the client device.
In a similar endeavor SHAMAIN et al. teaches
determining a position (SHAMAIN [0108] the access points 290 determine the mobile device's 210 vertical position) and a velocity of the client device (SHAMAIN [0115] the access point 290 or a server is used to determine the mobile device's horizontal velocity)  when the client device is associated with the established Wi-Fi hotspot network (SHAMAIN [0005] calculating a horizontal velocity and direction of horizontal movement of a mobile device in communication with at least one wireless access point); and 
transmitting a client device position signal to the service provider, the client device position signal being based on the determined position and velocity of the client device(SHAMAIN [0170] the access points transmit horizontal position information, e1 and e2 to the server 702).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified combination of Yuan et al. and TAKESHI by incorporating SHAMAIN to arrive at the invention.
The motivation of doing so would have determined an accurate position of the mobile device and determined the nearest access point to this position.

Regarding claim 31, the combination of Yuan et al. and TAKESHI teaches the  non-transitory computer-readable media of claim 30, wherein the computer- readable instructions when executed by the process further cause the Wi-Fi access point device to at least one of: 
operate the Wi-Fi hotspot network with the SSID in the standby mode a predetermined time period after the disassociation from the associated client device ((TAKESHI [0039] In the case of the client disconnection notification, it is confirmed whether the transmission source is an adjacent AP (step S31). If it is not an adjacent AP, the process returns to step S13. In the case of the adjacent AP, in order to determine whether or not it is a movement notification, a waiting time t=m for cancellation is set (step S32), and the elapse of the waiting time is checked (step S33). If not, wait time t=t-1 (step S34), and confirm whether or not a client connection notification has been received (step S35))..
the combination of Yuan et al. and TAKESHI does not teach
determine a position and a velocity of the client device when the client device is associated with the established Wi-Fi hotspot network, and transmit a client device position signal to the service provider, the client device position signal being based on the determined position and velocity of the client device.
In a similar endeavor SHAMAIN et al. teaches
determine a position (SHAMAIN [0108] the access points 290 determine the mobile device's 210 vertical position) and a velocity of the client device (SHAMAIN [0115] the access point 290 or a server is used to determine the mobile device's horizontal velocity)  when the client device is associated with the established Wi-Fi hotspot network (SHAMAIN [0005] calculating a horizontal velocity and direction of horizontal movement of a mobile device in communication with at least one wireless access point); and 
transmit a client device position signal to the service provider, the client device position signal being based on the determined position and velocity of the client device(SHAMAIN [0170] the access points transmit horizontal position information, e1 and e2 to the server 702).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified combination of Yuan et al. and TAKESHI by incorporating SHAMAIN to arrive at the invention.
The motivation of doing so would have determined an accurate position of the mobile device and determined the nearest access point to this position.


Claims 19-21, 26-28, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (CN110730448 A) in view of  TAKESHI (JP 2006332844 A), and in further view of Deng (WO 2011144127 A2).

Regarding claim 19, the combination of Yuan et al. and TAKESHI teaches the  Wi-Fi access point device of claim 16, but does not teach further comprising: 
a radio having a receiving component and a broadcasting component, 
wherein the broadcasting component is configured to broadcast data associated with the Wi-Fi hotspot network, 
wherein the receiving component is configured to receive the activation signal, the first probe request and the standby signal, and 
wherein, when operating the Wi-Fi hotspot network with the SSID in the standby mode, the processor is configured to turn the broadcasting component off to save power.
In a similar endeavor, Deng teaches
a radio having a receiving component (Deng [0023]  the radio frequency receiving submodule 103b)and a broadcasting component (Deng  [0023] The radio frequency transmitting submodule 103a ), 
wherein the broadcasting component is configured to broadcast data associated with the Wi-Fi hotspot network (Deng [0005] The AP broadcasts the Service Set Identifier (SSID for short) via the beacons packets once every 100ms), 
wherein the receiving component is configured to receive the activation signal, the first probe request (Deng [0023] The WIFI data transceiver and control module 103 receives and executes the sending control command of the wireless router) and the standby signal (Deng [0016] after receiving the standby indication signal through the access point),, and 
wherein, when operating the Wi-Fi hotspot network with the SSID in the standby mode (Deng [0009] The access point obtains a standby indication signal), the processor is configured to turn the broadcasting component off (Deng [0015] The standby module is configured to stop sending the signal station broadcast packet if the number of legal clients detected by the detection module is 0)to save power (Deng [0016]  enter the standby mode, which effectively saves power,).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Yuan et al. and TAKESHI by incorporating Deng to arrive at the invention 
The motivation of doing so would have saved more power than the power save mode of TAKESHI.

Regarding claim 20, the combination of Yuan et al., TAKESHI, and Deng teaches the  Wi-Fi access point device of claim 19, wherein the broadcasting component comprises a 5 GHz broadcasting component and a 2.4 GHz broadcasting component, and wherein the receiving component comprises a 5GHz receiving component and a 2.4 GHz receiving component (Yuan [0152] the working frequency band of the WI-FI network corresponding to the second SSID is 5GHz, and the WI-FI network corresponding to the first SSID The working frequency band of the FI network is 2.4GHz).

Regarding claim 21, the combination of Yuan et al., TAKESHI, and Deng teaches the  Wi-Fi access point device of claim 20, wherein the processor is further configured to instruct the Wi-Fi access point device to: 
determine that the client device supports communication within a 5 GHz band (Yuan [0010] the WI-FI capability information of the old mobile phone 20 indicates that the old mobile phone 20 can support a 2.4 GHz WI-FI connection and a 5 GHz WI-FI connection.); and 
establish a second Wi-Fi hotspot in the 5 GHz band with a new SSID (Yuan [0010] the working frequency band of the WI-FI network corresponding to the second SSID is 5GHz).

Regarding claim 26, the combination of Yuan et al. and TAKESHI teaches the  method of claim 23, but does not teach further comprising: 
broadcasting, by a broadcasting component of a radio, data associated with the Wi-Fi hotspot network; 
receiving, by a receiving component of the radio, the activation signal, the first probe request and the standby signal; and 
when operating the Wi-Fi hotspot network with the SSID in the standby mode, turning the broadcast component off to save power.
In a similar endeavor, Deng teaches
a radio having a receiving component (Deng [0023]  the radio frequency receiving submodule 103b)and a broadcasting component (Deng  [0023] The radio frequency transmitting submodule 103a ), 
broadcasting, by a broadcasting component of a radio, data associated with the Wi-Fi hotspot network (Deng [0005] The AP broadcasts the Service Set Identifier (SSID for short) via the beacons packets once every 100ms), 
receiving, by a receiving component of the radio, the activation signal, the first probe request and the standby signal (Deng [0016] after receiving the standby indication signal through the access point),,and 
when operating the Wi-Fi hotspot network with the SSID in the standby mode (Deng [0009] The access point obtains a standby indication signal), turning the broadcasting component off (Deng [0015] The standby module is configured to stop sending the signal station broadcast packet if the number of legal clients detected by the detection module is 0)to save power (Deng [0016]  enter the standby mode, which effectively saves power,).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Yuan et al. and TAKESHI by incorporating Deng to arrive at the invention 
The motivation of doing so would have saved more power than the power save mode of TAKESHI.


Regarding claim 27, the combination of Yuan et al., TAKESHI, and Deng teaches the  method of claim 26, wherein the broadcasting component comprises a 5 GHz broadcasting component and a 2.4 GHz broadcasting component, and wherein the receiving component comprises a 5GHz receiving component and a 2.4 GHz receiving component (Yuan [0152] the working frequency band of the WI-FI network corresponding to the second SSID is 5GHz, and the WI-FI network corresponding to the first SSID The working frequency band of the FI network is 2.4GHz)..

Regarding claim 28, the combination of combination of Yuan et al., TAKESHI, and Deng teaches the  method of claim 27, further comprising: 
determining that the client device supports communication within a 5 GHz band (Yuan [0010] the WI-FI capability information of the old mobile phone 20 indicates that the old mobile phone 20 can support a 2.4 GHz WI-FI connection and a 5 GHz WI-FI connection.); and 
establishing a second Wi-Fi hotspot in the 5 GHz band with a new SSID (Yuan [0010] the working frequency band of the WI-FI network corresponding to the second SSID is 5GHz).

Regarding claim 32, the combination of Yuan et al. and TAKESHI teaches the  non-transitory computer-readable media of claim 30, but does not teach
wherein the computer- readable instructions when executed by the process further cause the Wi-Fi access point device to: 
broadcast, by a broadcasting component of a radio, data associated with the Wi-Fi hotspot network; 
receive, by a receiving component of the radio, the activation signal, the first probe request and the standby signal; and 
when operating the Wi-Fi hotspot network with the SSID in the standby mode, turning the broadcast component off to save power.
In a similar endeavor, Deng teaches
broadcast, by a broadcasting component of a radio, data associated with the Wi-Fi hotspot network (Deng [0005] The AP broadcasts the Service Set Identifier (SSID for short) via the beacons packets once every 100ms), 
receive, by a receiving component of the radio, the activation signal, the first probe request (Deng [0023] The WIFI data transceiver and control module 103 receives and executes the sending control command of the wireless router) and the standby signal (Deng [0016] after receiving the standby indication signal through the access point),, and 
when operating the Wi-Fi hotspot network with the SSID in the standby mode (Deng [0009] The access point obtains a standby indication signal), turning the broadcasting component off (Deng [0015] The standby module is configured to stop sending the signal station broadcast packet if the number of legal clients detected by the detection module is 0)to save power (Deng [0016]  enter the standby mode, which effectively saves power,).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Yuan et al. and TAKESHI by incorporating Deng to arrive at the invention 
The motivation of doing so would have saved more power than the power save mode of TAKESHI.


Regarding claim 33, the combination of Yuan et al., TAKESHI, and Deng teaches the  non-transitory computer-readable media of claim 32, wherein the broadcasting component comprises a 5 GHz broadcasting component and a 2.4 GHz broadcasting component, and wherein the receiving component comprises a 5GHz receiving component and a 2.4 GHz receiving component (Yuan [0152] the working frequency band of the WI-FI network corresponding to the second SSID is 5GHz, and the WI-FI network corresponding to the first SSID The working frequency band of the FI network is 2.4GHz).

Regarding claim 34, the combination of Yuan et al., TAKESHI, and Deng teaches the  non-transitory computer-readable media of claim 33, wherein the computer- readable instructions when executed by the process further cause the Wi-Fi access point device to: 
determine that the client device supports communication within a 5 GHz band (Yuan [0010] the WI-FI capability information of the old mobile phone 20 indicates that the old mobile phone 20 can support a 2.4 GHz WI-FI connection and a 5 GHz WI-FI connection.); and 
establish a second Wi-Fi hotspot in the 5 GHz band with a new SSID (Yuan [0010] the working frequency band of the WI-FI network corresponding to the second SSID is 5GHz).

Claims 22, 29, and 35  are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (CN110730448 A) in view of  TAKESHI (JP 2006332844 A), in further view of Deng (WO 2011144127 A2), and in further view of Patil et al. (US 20170245211 A1)


Regarding claim 22, the combination of Yuan et al., TAKESHI, and Deng teaches the  Wi-Fi access point device of claim 21, wherein the processor is further configured to instruct the Wi-Fi access point device to: 
determine that that no wireless client devices are associated with the access point device (Deng [0015] if the number of legal clients detected by the detection module is 0); and 
instruct the radio to turn off power to the 5 GHz broadcasting component (Deng [0015] The standby module is configured to stop sending the signal station broadcast packet if the number of legal clients detected by the detection module is 0)).
the combination of Yuan et al., TAKESHI, and Deng does not teach
turn off power to the 5 GHz receiving component.
In a similar endeavor, Patil et al. teach.
turn off power to the 5 GHz receiving component (Patil [0061] using a base WiFi AP, the system and method as discussed for various embodiments herein can provide for either completely powering off a small cell AP module plugged into the base WiFi AP or placing the small cell AP module in a standby mode by powering off the transmitter and/or receiver of the module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Yuan et al., TAKESHI, and Deng by incorporating Patil powering off the WiFi AP receiver to arrive at the invention.
The motivation of doing so would have saved more power.

Regarding claim 29, the combination of combination of Yuan et al., TAKESHI, and Deng teaches the  method of claim 28, further comprising: 
determining that that no wireless client devices are associated with the access point device (Deng [0015] if the number of legal clients detected by the detection module is 0);; and 
instructing the radio to turn off power to the 5 GHz broadcasting component (Deng [0015] The standby module is configured to stop sending the signal station broadcast packet if the number of legal clients detected by the detection module is 0)).
the combination of Yuan et al., TAKESHI, and Deng does not teach
turn off power to the 5 GHz receiving component.
In a similar endeavor, Patil et al. teach.
turn off power to the 5 GHz receiving component (Patil [0061] using a base WiFi AP, the system and method as discussed for various embodiments herein can provide for either completely powering off a small cell AP module plugged into the base WiFi AP or placing the small cell AP module in a standby mode by powering off the transmitter and/or receiver of the module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Yuan et al., TAKESHI, and Deng by incorporating Patil powering off the WiFi AP receiver to arrive at the invention.
The motivation of doing so would have saved more power.

Regarding claim 35, the combination of Yuan et al., TAKESHI, and Deng teaches the  non-transitory computer-readable media of claim 34, wherein the computer- readable instructions when executed by the process further cause the Wi-Fi access point device to: 
determining that that no wireless client devices are associated with the access point device (Deng [0015] if the number of legal clients detected by the detection module is 0); and
instructing the radio to turn off power to the 5 GHz broadcasting component (Deng [0015] The standby module is configured to stop sending the signal station broadcast packet if the number of legal clients detected by the detection module is 0)).
the combination of Yuan et al., TAKESHI, and Deng does not teach
turn off power to the 5 GHz receiving component.
In a similar endeavor, Patil et al. teach.
turn off power to the 5 GHz receiving component (Patil [0061] using a base WiFi AP, the system and method as discussed for various embodiments herein can provide for either completely powering off a small cell AP module plugged into the base WiFi AP or placing the small cell AP module in a standby mode by powering off the transmitter and/or receiver of the module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Yuan et al., TAKESHI, and Deng by incorporating Patil powering off the WiFi AP receiver to arrive at the invention.
The motivation of doing so would have saved more power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/           Examiner, Art Unit 2644